Citation Nr: 1708844	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to a separate rating for psychiatric manifestations of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 until August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in New York, New York.

In December 2014, the Board denied the Veteran's claim for a higher (compensable) rating for bilateral hearing loss.  The Veteran subsequently appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court set aside the portion of the Board's decision denying an extraschedular rating, reasoning that the Board provided inadequate reasons and bases that referral for extraschedular consideration was not warranted.  Also, the Court dismissed the portion of the decision denying a compensable schedular rating for bilateral hearing loss.

The Board remanded this claim in August 2016 for extraschedular consideration according to the Court's Memorandum Decision.  Since the Board's August 2016 remand, the Director of Compensation Service determined that the Veteran was not entitled to an extraschedular evaluation for his bilateral hearing loss.  The claim has since returned for further appellate consideration.

The Board notes the record raised the issue of withdrawal from social engagements such as dining out and church attendance due to embarrassment, and frustration and agitation from frequently having to ask others to repeat conversations, as symptoms or effects of the Veteran's bilateral hearing loss.  Consequently, the Board has added the issue of psychiatric manifestations of hearing loss to the current appeal.

In this decision, the Board is granting a separate rating for a psychiatric manifestation of bilateral hearing loss at 10 percent for the entire period on appeal.  Because a VA examination is necessary to consider an even higher rating, the issue of entitlement to a rating higher than 10 percent for psychiatric manifestations is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by symptomology considered in the schedular criteria to assign the noncompensable evaluation.

2.  Resolving all doubt in the Veteran's favor, his service-connected bilateral hearing loss disability has been productive of withdrawal from social engagements such as dining out and church attendance due to embarrassment, and frustration and agitation from frequently having to ask others to repeat conversations, resulting in mild occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.21, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  During the entire appeal period, the criteria for at least a 10 percent rating, for psychiatric manifestations of hearing loss under DC 9400, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, DC 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's bilateral hearing loss claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded a VA compensation examination in April 2011. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II. Compensable Rating for Bilateral Hearing Loss on an Extraschedular Basis

The United States Court of Appeals for Veterans Claims (Court) remanded this case for readjudication of extraschedular consideration for the Veteran's bilateral hearing loss. 

Ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321.  

The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Turning to the relevant evidence, the Veteran contends that his bilateral hearing loss has resulted in functional loss.  See September 2012 VA-9.  It should be noted the Veteran is also service-connected for tinnitus.  

The Veteran and his spouse have provided evidence of his functional loss due to his bilateral hearing loss disability.  His reported difficulty in daily activities, such as talking, listening to the radio or watching television.  He explained that he has problems hearing sounds and conversations every day.  In addition, if he is not facing the object or person, then he cannot discern who is speaking or where the sound is coming from.  .  

In April 2011, the Veteran was afforded a VA audiological examination.  The Veteran reported difficulty communicating and frequently asking the speaker to repeat words or sentences during the conversation.  Upon examination, the Veteran's hearing showed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
20
55
80
48.75
LEFT
20
45
60
70
43.75
 
Speech recognition score was 92 percent in the right ear and 86 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural bilateral hearing loss.  Further, the examiner determined there were no significant effects on the Veteran's occupation or daily activities.   

Following the April 2011 VA audiological examination, the Veteran obtained and submitted an additional audiological examination report from a private medical professional.  The March 2012 private audiological examination had pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
15
50
75
37.50
LEFT
10
30
50
65
38.75

Speech recognition score was 88 percent in both ears.  The results of this second examination are similar to the April 2011.  However, this examiner did not provide a diagnosis or rationale for these findings.

In December 2014, the Board denied the Veteran's appeal for a compensable rating for his bilateral hearing loss.  The Veteran appealed to the Court.  Subsequently, the Court determined that the Board failed to provide adequate reasons and bases as to the question of an extraschedular rating.  

Following the Court's March 2015 Memorandum Decision, the Board remanded the case for referral to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321.  In December 2016, the director reviewed the record and found it did "not demonstrate that the symptomatology consistently associated with the service-connected bilateral hearing loss [was] wholly contemplated by the criteria utilized to assign the noncompensable evaluation."  In addition, the director determined the evidence did not show the Veteran was unemployable due to his hearing loss.  Therefore, the Director determined entitlement to an extraschedular evaluation for bilateral hearing loss was not established.

Thereafter, the RO denied an increased rating for bilateral hearing loss on an extraschedular basis.  In reviewing the record for evidence of frequent periods of hospitalization and employment impairment, there were no such findings.  

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, the Veteran's bilateral hearing loss disability results in difficulty hearing and listening during daily activities, such having normal conversations, listening to the radio, and watching television.  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability.  

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In evaluating the effects of the Veteran's bilateral hearing loss, the Board finds a separate rating is necessary, however, for the symptoms and effects of withdrawal from social engagements such as dining out and church attendance due to embarrassment, and frustration and agitation from frequently having to ask others to repeat conversations.  When an injury or disease manifests with two different disabilities, then two separate ratings should be awarded.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  These effects are also addressed as a separate issue in the remand section.  

Generalized anxiety disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 , DC 9400.  Under this General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  The Board finds that the Veteran's symptoms and their resultant effects meet the criteria for at least a 10 percent rating.  


ORDER

A compensable rating for bilateral hearing loss on an extraschedular basis is denied.

A rating of 10 percent for psychiatric manifestations under of hearing loss under diagnostic code 9400 is granted.  
REMAND

The issue of entitlement to a rating potentially higher than 10 percent for the psychiatric manifestations of the Veteran's hearing loss disability requires further development.

The Veteran contends that he has encountered withdrawal from social engagements such as dining out and church attendance due to embarrassment, and frustration and agitation from frequently having to ask others to repeat conversations.  He has also asserted that he has encountered marital difficulties, such as difficulties having day-to-day conversation with his wife.  In light of this information, the Veteran will be given an opportunity to submit additional evidence for this claim, and VA will provide a psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate a psychiatric rating claim and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

2.  Ensure that all outstanding VA records and any identified private evidence identified by the Veteran are obtained and associated with the claims file.

3.  After receipt of records, schedule the Veteran for an appropriate examination to evaluate his psychiatric symptoms.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination. All necessary tests should be conducted.

The examiner is asked the following:

*Elicit from the Veteran a history of his psychiatric disability.

*Identify the nature, frequency and severity of the Veteran's service-connected psychiatric manifestations, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.

*Comment on any functional limitations, including deficiencies work, family relations, judgment, thinking, or mood, at any time since February 2011 (the appeal period).  

All opinions are to be supported with explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  

5.  After the above is completed, readjudicate the issue of entitlement to an initial rating higher than 10 percent for his psychiatric disability.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


